      Case 3:19-cv-21111-MAS Document 4 Filed 03/08/21 Page 1 of 4 PageID: 13




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                :
ADEL MIKHAEIL,                                  :
                                                :        Civil Action No. 19-21111 (MAS)
                        Petitioner,             :
                                                :
                        v.                      :       MEMORANDUM AND ORDER
                                                :
STATE OF NEW JERSEY,                            :
                                                :
                        Respondent.             :
                                                :

SHIPP, District Judge

         Petitioner Adel Mikhaeil has filed a pro se Petition for a Writ of Habeas Corpus under 28

U.S.C. § 2241. (Pet., ECF No. 1.) Petitioner has paid the $5.00 filing fee. The Court must now

screen the Petition pursuant to Rule 4 of the Rules Governing Section 2254 Cases, made applicable

to § 2241 cases through Rule 1(b), to determine whether it “plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief.”

         Petitioner’s § 2241 seeks to challenge the validity of his state court conviction or sentence

as imposed. (Pet. 21.) In his grounds for relief, Petitioner raises claims of ineffective assistance

of counsel, as well as due process violations arising from his 2015 state court conviction. (Id. at

6.) Specifically, Petitioner alleges that his attorney, the prosecutor, and the court improperly led

him to believe that he would be admitted to the Intensive Supervision Program (“ISP”) after

serving six months in prison. (Id.) Petitioner states, however, that he was not admitted to the ISP

program and instead served 30 months in prison. (Id.) He was released from prison on November

1, 2017. (Id. at 1.) In his request for relief, Petitioner asks the Court to withdraw his guilty plea


1
    Page numbers refer to those located on the ECF header.
   Case 3:19-cv-21111-MAS Document 4 Filed 03/08/21 Page 2 of 4 PageID: 14




and schedule his case for trial. (Id. at 7.)

        With that background in mind, the Court finds that the Petition is deficient because the

Court does not have jurisdiction under § 2241 to hear these claims. “[A] habeas corpus petition

filed under 28 U.S.C. § 2254 is the only proper mechanism for a state prisoner to challenge the

‘fact or duration’ of his state confinement.” McKnight v. United States, 27 F. Supp. 3d 575, 587

(D.N.J. 2014) (citing Preiser v. Rodriguez, 411 U.S. 475, 498–99 (1973)). Section 2241, on the

other hand, “authorizes a federal court to issue a writ of habeas corpus to any pretrial detainee

who ‘is in custody in violation of the Constitution or laws or treaties of the United States.’” Duran

v. Thomas, 393 F. App’x 3, 4 (3d Cir. 2010) (per curiam) (emphasis added) (internal citation and

quotation marks omitted). Here, since Petitioner is not a pretrial detainee, a habeas petition under

§ 2254 “is the exclusive avenue” for him to challenge “the constitutionality of his detention.”

McKnight, 27 F. Supp. 3d at 587 (emphasis in original) (quoting Brian R. Means, Federal Habeas

Manual § 1:34 (May 2013)). Accordingly, if Petitioner seeks to challenge the fact or duration of

his confinement, he must do so by filing a petition for a writ of habeas corpus under § 2254.

        The Court notes, however, that in order to file a § 2254, Petitioner must meet the statute’s

“in custody” requirement. Section 2254(a) provides:

                (a) The Supreme Court, a Justice thereof, a circuit judge, or a district
                    court shall entertain an application for a writ of habeas corpus in
                    behalf of a person in custody pursuant to the judgment of a State
                    court only on the ground that he is in custody in violation of the
                    Constitution or laws or treaties of the United States.

28 U.S.C. § 2254(a) (emphasis added).

        This “in custody” language does not require that Petitioner be physically confined, but it

does require that there be significant restraints on his liberty along with continuing government

supervision. See Obado v. New Jersey, 328 F.3d 716, 717 (3d Cir. 2003) (“The meaning of

‘custody’ has been broadened so that it is no longer limited in the § 2254(a) context to physical

                                                   2
   Case 3:19-cv-21111-MAS Document 4 Filed 03/08/21 Page 3 of 4 PageID: 15




custody alone but also applies where individuals are subject both to ‘significant restraints on liberty

. . . which were not shared by the public generally,’ along with ‘some type of continuing

governmental supervision.’”) (citing Barry v. Bergen Cnty. Prob. Dep’t., 128 F.3d 152, 160 (3d

Cir. 1997)); see also Maleng v. Cook, 490 U.S. 488, 491 (1989) (prisoner placed on parole is still

in custody because his “release from physical confinement under the sentence in question was not

unconditional; instead, it was explicitly conditioned on his reporting regularly to his parole officer,

remaining in a particular community, residence, and job, and refraining from certain activities”);

Jones v. Cunningham, 371 U.S. 236 (1963) (prisoner who is on parole is “in custody”). The “‘in

custody’ jurisdictional requirement is determined as of the date the petition is filed in the district

court.” United States ex rel Wojtycha v. Hopkins, 517 F.2d 420, 423 n.6 (3d Cir. 1975) (citations

omitted).

       Here, Petitioner stated in his filing that he was released from prison on November 1, 2017,

a little over two years before he filed his Petition. (Pet. 1.) Thus, it appears he may not satisfy

§2254’s “in custody” requirement. Accordingly, if Petitioner wishes to file a § 2254 petition, he

must demonstrate that he satisfies §2254’s “in custody” requirement. The Court will provide

Petitioner 30 days from the date of this Memorandum and Order to file a § 2254 on the forms

provided by the Clerk.

       IT IS THEREFORE on this                  day of                                 , 2021,

       ORDERED that the Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 (ECF

No. 1) is DISMISSED WITHOUT PREJUDICE;

       ORDERED that if Petitioner seeks to file a petition for a writ of habeas corpus under 28

U.S.C. § 2254, he shall do so within 30 days on the forms provided by the Clerk of the Court;




                                                  3
   Case 3:19-cv-21111-MAS Document 4 Filed 03/08/21 Page 4 of 4 PageID: 16




       ORDERED that the Clerk of the Court shall ADMINISTRATIVELY TERMINATE

this case until such time as the Court receives Petitioner’s submission; and it is further

       ORDERED that the Clerk of the Court shall send a copy of this Memorandum and Order,

as well as a copy of AO241 (modified): DNJ-Habeas-008 (Rev. 01-2014) to Petitioner via regular

U.S. mail.




                                                              MICHAEL
                                                                CHAEL AA. SHIPP
                                                                             PP
                                                                             PP
                                                              UNITED STATES DISTRICT JUDGE




                                                  4
